2018 WI 1

                  SUPREME COURT                 OF    WISCONSIN
CASE NO.:                  2015AP1331
COMPLETE TITLE:            In Re: Partnership Health Plan, Inc.,
                                      Petitioner,
                           Michael S. Polsky, Esq. as Chapter 128 Receiver
                           of Community Health Partnership, Inc.,
                                      Interested Party-Appellant-Petitioner,
                                v.
                           Office of the Commissioner of Insurance,
                                      Interested Party-Respondent.

                             REVIEW OF A DECISION OF THE COURT OF APPEALS
                              Reported at 373 Wis. 2d 309, 895 N.W.2d 103
                                          (2017 – Unpublished)

OPINION FILED:             January 5, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:             October 3, 2017

SOURCE OF APPEAL:
   COURT:                  Circuit
   COUNTY:                 Dane
   JUDGE:                  William D. Johnston and Richard G. Niess

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:      ABRAHAMSON, J. withdrew from participation.

ATTORNEYS:


       For the interested party-appellant-petitioner, there were
briefs       filed      by   Kevin   L.   Keeler,    Michael    S.   Polsky,      C.   J.
Murray, and Beck, Chaet, Bamberger & Polsky, S.C., Milwaukee,
and an oral argument by Kevin L. Keeler.


       For     the      interested      party-respondent,      there   was    a   brief
filed by Patricia M. Gibeault, Steven A. Brezinski, and Axley
Brynelson,          LLP,     Madison,     and   an   oral   argument     by       Steven
Brezinski.
                                                                           2018 WI 1
                                                                 NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.        2015AP1331
(L.C. No.    2013CV207)

STATE OF WISCONSIN                             :            IN SUPREME COURT

In re: Partnership Health Plan, Inc.,

             Petitioner,

Michael S. Polsky, Esq. as Chapter 128 Receiver
of Community Health Partnership, Inc.,
                                                                      FILED
             Interested Party-Appellant-                          JAN 5, 2018
             Petitioner,
                                                                    Diane M. Fremgen
                                                                 Clerk of Supreme Court
      v.

Office of Commissioner of Insurance,

             Interested Party-Respondent.




      ¶1     PER CURIAM.       The decision of the court of appeals is

affirmed by an equally divided Court.

      ¶2     SHIRLEY      S.     ABRAHAMSON,         J.,        withdrew          from

participation.
    No.




1